                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
                                   )
                                   )
EDINA SUHONJIC,                    )
                                   )
          Plaintiff,               ) No. 4:18-CV-699 RLW
                                   )
     v.                            )
                                   )
SAFECO INSURANCE COMPANY           )
OF AMERICA,                        )
                                   )
          Defendant.               )

                                MEMORANDUM AND ORDER

       Defendant filed its Motion to Compel, seeking answers to Defendant's interrogatories

and production of documents. (ECF No. 14). Therein, Defendant's counsel states he sent a

letter, dated October 30, 2018, to Plaintiffs attorney in a good faith effort to resolve this

discovery dispute. Defendant advises the Court that Plaintiffs counsel has not responded to

Defendant's discovery letter.

       Under this Court's local rules, "[t]he Court will not consider any motion relating to

discovery and disclosure unless it contains a statement that movant's counsel has conferred in

person or by telephone with the opposing counsel in good faith ... " E.D. Mo. L.R. 3.04

(emphasis added). Written correspondence is insufficient to satisfy this requirement for a good

faith attempt to resolve the discovery dispute. Therefore, the Court denies Defendant's Motion

to Compel without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant's Motion to Compel (ECF No. 14) is

DENIED without prejudice.
Dated this 29th day ofNovernber, 2018.




                                          RONNIE L. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                         -2-
